DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed August 01, 2022.  Claims 41-60 are pending, in which claims 56-60 are non-elected, without traverse as treated. 
 
Election/Restrictions
Applicant's election filed August 01, 2022 of Group I, claims 41-55 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement and reasons thereof, the election has been treated as an election without traverse (MPEP § 818.03(a)) between Group I (claims 41-55) and Group II (claims 56-60).

Claims 56-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Applicant, however, “…traverses the requirement to the extent of requesting that claims in Group II that correspond to allowable Group I claims be reinstated for allowance”.
In response, it is noted that the examiner has required restriction between product claims of Group I and process claims of Group II.  Where applicant elects claims directed to the product of Group I, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined.  In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Claim Objection
Claim 42 is objected to, since the term “42 (New) 2” contains a typographical error for having both “42” and “2”.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
Claims 42,47-49,52-55 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claim 42:  Scope and meaning of the terms “…is substantially automatically aligned…” are indefinite and unclear for how it is aligned substantially automatically for a product.  
Re-claim 42:  Claim 42 recites “wherein a position of the stack contact portion is substantially automatically aligned in a horizontal direction with positions of the first source/drain region, the channel region, and the second source/drain region constituting the vertical active region, respectively”.  Scope and meaning of claim 42 are indefinite and unclear, since there is a position of the stack contact portion but there are three positions including the first source/drain region, the channel region, and the second source/drain region of the vertical active region so that it is indefinite since one position of the stack contact portion is substantially automatically aligned with all positions of the vertical active region, respectively.
	Re-claim 47:  the terms “the same element” lacks proper antecedent basis.  

	(Dependent claims are rejected as depending on rejected indefinite base claim)
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 41-44,46,50-51 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Chuang (2015/0357445).
Re-claim 41, Chuang teaches (at Fig 13, paragraphs 60-64; Figs 1-11, paragraphs 11-31) a semiconductor device comprising: a substrate 110; a vertical active region (region 120A in Figs 11,13) formed on the substrate 110 and comprising a first source/drain region (Figs 11,13; first source/drain region 126 located below a channel region 154; col 8, lines 6-23; col 4, lines 35-67), a channel region 154, and a second source/drain region 152 sequentially disposed in a vertical direction, the first source/drain region comprising a laterally extending portion (extending portion 126 shown in Figs 11,13) extending beyond a portion of the active region 120A above the laterally extending portion; a gate stack 136/134 (Fig 11, col 5, line 55-67) formed around a periphery of the channel region 154, the gate stack 136/134 comprising a laterally extending portion (Figs 11,13); and a stack contact portion (portion 120B/165/160 in Figs 11,13) from above the laterally extending portion 126 of the first source/drain region to the laterally extending portion of the first source/drain region (Figs 11,13; first source/drain region 126 located below a channel region 154; col 8, lines 6-23; col 4, lines 35-67).  Re-claim 42, insofar as understood, wherein a position of the stack contact portion (portion 120B/165/160 in Figs 11,13) is substantially automatically aligned in a horizontal direction with positions of the first source/drain region (Figs 11,13; first source/drain region 126 located below a channel region 154), the channel region 154, and the second source/drain region 152 constituting the vertical active region, respectively.   Re-claim 43, wherein a portion of elements constituting the stack contact portion (portion 120B/165/160 in Figs 11,13; Figs 2-11, col 3, line 15 to col 8, line 67) is the same as elements constituting the first source/drain region (Figs 11,13; first source/drain region 126 located below a channel region 154) or the channel region 154 or the second source/drain region 152.   Re-claim 44, wherein the stack contact portion (portion 120B/165/160 in Figs 11,13; Figs 2-11, col 3, line 15 to col 8, line 67) comprises a compound material 165 (Figs 11,13; col 8, lines 49-63 and col 9, lines 36-61 for metal silicide) composed of metal elements (col 9, lines 36-61 for metal silicide including nickel silicide, cobalt silicide, etc.) and semiconductor elements (metal silicide including metal and semiconductor material of silicon for forming the metal silicide; col 9, lines 36-61), and one of the semiconductor elements (semiconductor material of portion 120B of the semiconductor substrate 110; Figs 2,11; col 3, lines 15-38) is at least the same as one of semiconductor elements (semiconductor material of portion 120B of the semiconductor substrate 110; Figs 2,11; col 3, lines 15-38) in the first source/drain region 126 or the channel region 154 or the second source/drain region 152.    Re-claim 46, wherein the stack contact portion (portion 120B/165/160 in Figs 11,13; Figs 2-11, col 3, line 15 to col 8, line 67) and/or the laterally extending portion (extending portion 126 shown in Figs 11,13) of the first source/drain region comprises a doped semiconductor 126 (Fig 4, col 4, lines 35-67 for introducing dopants into the semiconductor 120A,120B,110).  Re-claim 47, wherein the stack contact portion (portion 120B/165/160 in Figs 11,13; Figs 2-11, col 3, line 15 to col 8, line 67) comprises a three-layer structure sequentially disposed in a vertical direction: a lower layer portion (110 in Figs 11,13) , a middle layer portion (126 in Figs 11,13), and an upper layer portion (160 in Figs 11,13); wherein, since the vertical active region 120A and the stack contact portion 120B and the substrate 110 comprise silicon elements (Figs 2-13; paragraphs 12,17-19 to para 31), all these lower, middle and upper portions of the  lower layer portion 110 comprises at least the same element of silicon as the first source/drain region 126, the middle layer portion comprises at least the same element of silicon as the channel region 154, and the upper layer portion comprises at least the same element of silicon as the second source/drain region 152 (Figs 11,2-13; paragraphs 12,17-19 to para 31),  Re-claim 50, further comprising a second contact plug 165 (Figs 11,13; col 8, lines 55-63) from above the stack contact portion to the stack contact portion (portion 120B/165/160 in Figs 11,13).  Re-claim 51, further comprising:  a third contact plug 165 (Figs 11,13; col 8, lines 55-63) to a gate conductor layer 136 (Figs 11,13; col 5, line 55-67)  in the laterally extending portion of the gate stack 136/134, as a third contact portion.


Claims 41,45,51 are rejected under 35 U.S.C. 102(a)(1)/(a)(2), as being anticipated by Zhu (2018/0096896).
Re-claim 41, Zhu ‘896 teaches (at Fig 24 and Figs 1-23, paragraphs 28-75) a semiconductor device comprising: a substrate 1001 (Fig 11, para 28-29); a vertical active region formed on the substrate 1001 and comprising a first source/drain region 1003 (Fig 24, para 75), a channel region 1005 (Fig 24, para 75), and a second source/drain region 1007 (Fig 25, para 75) sequentially disposed in a vertical direction, the first source/drain region 1003 comprising a laterally extending portion (as shown in Fig 24, extending portion located below the first source/drain region 1003 down to in substrate 1001 and extending up to the contact 1051-5, para 74; Fig 9, para 51,49-54 for dopant source 1023 to diffuse dopants into the substrate to form the extending portion) extending beyond a portion of the active region above the laterally extending portion; a gate stack 1029/1031 (Fig 24, para 75; Fig 15, 2-3, para 59,36-41) formed around a periphery of the channel region 1005, the gate stack comprising a laterally extending portion (as shown in Fig 24); and a stack contact portion (1051-5,1025 in Fig 24; para 73-75)  from above the laterally extending portion of the first source/drain region 1003 to the laterally extending portion of the first source/drain region 1003.  Re-claim 45, wherein the laterally extending portion (as shown in Fig 24, extending portion located below the first source/drain region 1003 down to in substrate 1001 and extending up to the contact 1051-5, para 74; Fig 9, para 51,49-54 for dopant source 1023 to diffuse dopants into the substrate to form the extending portion) of the first source/drain region 1003 comprises a compound material 125 (Fig 11) composed of metal elements and semiconductor elements (para 55 for silicide 1025 by reacting metal elements and semiconductor elements of the substrate 1001), and one of the semiconductor elements is at least the same as one of semiconductor elements in the first source/drain region or the channel region.
Re-claim 51, further comprising: a third contact plug (1051-4 in Fig 24, para 73-75) to a gate conductor layer 1031 (Fig 24, para 75; Fig 15; para 59) in the laterally extending portion of the gate stack 1029/1031, as a third contact portion.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822